Title: To George Washington from the Pennsylvania Council of Safety, 6 March 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philada 6th March 1777

Lieutenant Colonel Boehm of Colonel Geiger’s Batallion of Militia of Northampton Coty now in Camp, informs me that they are uneasy under an apprehension that it is intended to keep them in service more than the allotted time for the Militia, on account of some of the said Batallion deserting from this City when they were under marching Orders—at the particular request of Lieutenant Colonel Boehm made in behalf of the said Militia, and in justice to them we take the Liberty to inform your Excellency that they have been very active Suppressing the Tories in their County and the principle support of the cause, in that part of the Country; and that by the artifices of designing men amongst us who infused into their minds unjustifiable suspicions against the persons in power—they were induced them to leave the service in that shamefull manner—we would therefore beg leave to intercede for them with your Excellency that they may be discharged when they have been 6 Weeks in Camp—as we are inclined to believe

that they are sufficiently mortified at their late conduct and will in future manifest a chearful obedience to authority.
